Citation Nr: 1507592	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-11 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for myofascial lumbar syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to September 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO, granted service connection for myofascial lumbar syndrome and assigned an initial, 0 percent (noncompensable) rating, effective November 3, 2009 (the date of the claim).  The Veteran filed a notice of disagreement with the assigned  rating in November 2010.  The RO issued a statement of the case (SOC) in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

In a March 2012 supplemental SOC (SSOC),, the RO continued the noncompensable rating.  In January 2013, the RO issued a rating decision and SSOC granting an initial 10 percent disability rating, effective December 3, 2012.  Later that month, the RO issued another SSOC, granting the 10 percent disability rating from the November 3, 2009 effective date of the award of  service connection.

Because this appeal emanates from the Veteran's disagreement  with the initial rating assigned following the award of service connection for myofascial lumbar syndrome, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities). Moreover, although the RO awarded a higher initial rating during the pendency of the appeal, inasmuch as higher ratings are available for lumbar spine disability, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial rating remains viable on appeal.  Id; see also AB v. Brown, 6 Vet. App. 35, 38 (1993).



In November 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In August 2014, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing some further action,  the AMC continued to deny the claim (as reflected in a December 2014 SSOC), and returned the matter to the Board for further consideration.

The  Board notes that this appeal is now  being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.

For the reasons expressed below, the claim on appeal is, again,  being remanded again to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its August 2014 Remand, the Board instructed the AOJ to, among other things, obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since December 2012, to particularly include a 2013 MRI report from the Fort Worth VA Medical Center (VAMC); to give the Veteran another  opportunity to submit additional information and/or evidence  pertinent to the  appeal; and to arrange for the Veteran to undergo VA examination of his spine. 

Review of the claims file reveals that  OJ obtained copies of the Veteran's VA treatment records dated from December 2, 2012 to November 12, 2014, including the results of a March 2013 MRI.  However, after the receipt of this additional pertinent evidence, the AOJ did not arrange for the Veteran for a VA examination, as the Board directed in the August 2014 remand.  The December 2014 SSOC indicates that the AOJ did not do so because the Veteran had not submitted additional evidence in connection with his claim.  The Board finds this is a misreading the Board's previous remand directive, as the instruction to afford the Veteran a new VA examination was based on evidence already of record. As the AOJ failed to fully or substantially comply with Board's remand directive, another remand of this matter is required   Stegrall, supra

Accordingly, the AOJ should arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, to obtain the findings/opinions previously sought for evaluation of the Veteran's lumbar spine disability.   The Board emphasizes that the Veteran need not provide any additional information as a prerequisite for the AOJ to arrange for a VA examination.  

The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may result in a denial of his claim for a higher rating for myofascial lumbar syndrome.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness of hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the requested examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records

As for VA records, the most recent evidence of  VA treatment  the Veteran's treatment through VA were last associated with the Veteran's claims file on November 12, 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran since November 12, 2014.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since November 12, 2014.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo  VA examination of his thoracolumbar spine,  by an appropriate medical professional. .

The entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify all chronic neurological manifestations of the service-connected thoracolumbar spine disability.  For each identified manifestation, the examiner should indicate whether such manifestation constitutes a separately ratable disability; and, if so, should provide an assessment of the severity of the manifestation as mile, moderate, moderately severe, or severe.

The examiner should also conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankyloses of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, the examiner should determine whether the Veteran has a current diagnosis of disc disease.  If the Veteran has disc disease, the examiner should state whether the disc disease represents a progression of, or a more appropriate characterization for, the Veteran's service-connected myofascial lumbar syndrome.

If so, considering all orthopedic and neurological findings, the examiner should render findings appropriate for evaluating the disability as intervertebral disc syndrome (IVDS), commenting as to the total duration and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months: (a) at least one week, but less and 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

If not, the physician should indicate whether it is medically possible to distinguish the symptoms and effects of disc disease or disc impairment from those attributable to the service-connected myofascial lumbar syndrome.

Finally, the examiner should indicate whether, considering all pertinent lay and medical evidence, there has/have been any change(s) in the severity of the service connect myofascial lumbar syndrome since the November 3, 2009, effective date of the award of service connection.  If so, the examiner should identify the approximate date(s) of any such change(s), and provide an assessment of the severity of the disability for each date.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any other notification and/or development action deemed warranted, adjudicate the claim  higher rating for lumbar spine disability  in light of all pertinent evidence (to include all evidence received since the last adjudication of the) and legal authority (to include whether staged rating of the disability, pursuant to Fenderson (cited above) is appropriate.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




